Citation Nr: 1513001	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  07-39 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU) since February 1, 2010.

2.  Propriety of a reduction from a 70-percent rating to a 40-percent rating for bilateral hearing loss, effective from February 1, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran had active military service from March 1964 to September 1964, and from December 1968 to April 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that denied a TDIU.  

Additionally, a November 2009 rating decision reduced the rating for his bilateral hearing loss disability from 70 percent to 10 percent, effective February 1, 2010, and the Veteran appealed the decision.  In the July 2011 Board decision, the Board remanded the matter for issuance of a Statement of the Case (SOC).  38 C.F.R. § 19.29 (2014); see also Manlincon v. West, 12 Vet. App. 238 (1999).

In an August 2012 rating decision, the RO awarded an increased rating for the hearing loss disability from 10 to 40 percent, effective in February 2010.  The rating decision and the notice letter, also dated in August 2012, informed the Veteran that it was a partial grant of the benefits sought on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (a veteran is presumed to be seeking the highest possible rating unless he expressly indicates otherwise).  As the increase was only a partial grant, the RO also issued an SOC in August 2012 as directed.  There is no indication in the claims file that the Veteran perfected the appeal via submission of a Substantive Appeal.  See 38 C.F.R. §§ 20.200, 20.302.  Nonetheless, notwithstanding the fact a Form 9 was not received, the RO certified the issue of the reduction back to the Board.  Hence, VA effectively waived the requirement of a Substantive Appeal in response to an SOC.  See Percy v. Shinseki, 27 Vet. App. 37 (2009); Gonzales-Morales v. Principi, 16 Vet. App. 556, 557 (2003).  

As alluded to above, the July 2011 Board decision denied a TDIU for the period prior to February 1, 2010, and remanded the issue for the period February 1, 2010, forward.

In addition to his paper claims file, the Veteran has a Virtual claims file, which is a highly secured paperless repository, associated with his appeal.  The Board has considered the documents in both files while reviewing this appeal.

The issue of entitlement to a TDIU since February 1, 2010 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the time of the effective date of reduction, February 1, 2010, the 70-percent disability rating for the Veteran's service-connected bilateral hearing loss disability had been in effect for less than five years.

2.  At the time of the August 2012 rating decision reducing the rating for the Veteran's bilateral hearing loss from 70 to 40 percent, the evidence showed a material improvement in the service-connected bilateral hearing loss reasonably certain to be maintained under the conditions of ordinary life and work.

3.  Since 2009, the Veteran's bilateral hearing loss has manifested at levels that warrant no more than a 40-percent rating.


CONCLUSION OF LAW

The RO's decision to reduce the rating for the service-connected bilateral hearing loss from 70 percent to 40 percent from February 1, 2010, was proper.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.85, 4.86, Diagnostic Code (DC) 6100 (2014).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Due Process

There are certain procedures that the RO must follow when reducing a rating, including issuance of a proposed reduction in rating and an opportunity for presentation of additional evidence.  38 C.F.R. § 105(e).  When reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).

A June 2009 rating decision proposed to decrease the rating of the bilateral hearing loss from 70 percent to 10 percent.  An RO letter, also dated in June 2009, notified the Veteran of the proposed reduction and fully explained the procedure and the Veteran's rights, to include the type evidence he could submit to show the rating should not be reduced, and that he was entitled to request a personal hearing.

There is no indication in the claims file that the Veteran responded to the proposed reduction.  The Board finds that the RO complied with the procedural requirements for rating reductions.  38 C.F.R. §3.105(e).  Thus, the Board may address the merits of the issue.

Applicable Legal Requirements

There is no question that a disability rating may be reduced; however, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by regulations promulgated by the Secretary.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  In Brown v. Brown, 5 Vet. App. 413 (1993), the Court Of Appeals For Veterans Claims (Court) interpreted the provisions of 38 C.F.R. § 4.13 to require that in any rating reduction case, it must be ascertained, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations. Moreover, 38 C.F.R. §§ 4.2 and 4.10 provide that in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that that improvement in a disability actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 421.  38 C.F.R. § 3.344(c), applicable to ratings such as this one in effect for less than 5 years, requires improvement before an evaluation is reduced.  Implicit in the regulations is that any improvement must be of such a nature as to warrant a change in the evaluation.

A veteran's disability evaluation will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.  The Court has consistently held that when an RO reduces a Veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).  Prior to reducing a Veteran's disability rating, VA is required to comply with VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13; see also Brown, 5 Vet. App. at 420.  These provisions impose a requirement that VA rating reductions be based upon review of the entire history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).
 
Section 38 C.F.R. § 3.344 provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  However, the provisions of 38 C.F.R. § 3.344 specify that ratings on account of diseases subject to temporary or episodic improvement will not be reduced on any one examination, except in those instance where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  The regulations provide further, that these considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.

Where a disability rating has continued at the same level for less than five years, that analysis is conducted under 38 C.F.R. § 3.344(c).  The regulation provides that reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.  Here, the 70-percent rating for bilateral hearing loss was in effect from April 12, 2006 to February 1, 2010, less than 5 years.

Hearing Loss Criteria

In addition to the general requirements applicable to increased rating claims noted earlier, hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in §4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIA.  38 C.F.R. § 4.85, DC 6100.

The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  38 C.F.R. § 4.85.  The horizontal rows in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  See 38 C.F.R. §§ 4.85, 4.87.

The regulations also provide that in cases of exceptional hearing loss, i.e., when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the Roman numeral designation will be determined for hearing impairment, separately, from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  A Roman numeral designation will also be determined from either Table VI or Table VIA, whichever results in the higher numeral, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

Analysis

By way of history, a January 1992 rating decision granted service connection for bilateral hearing loss and assigned an initial noncompensable rating, effective in March 1991.  See 38 C.F.R. § 4.31.  The Veteran applied for an increased rating in August 2004, and an examination was arranged.

The September 2004 VA fee-basis examination report reflects that the Veteran was not under any treatment at the time of the examination.  He reported difficulty following most conversations and he had to ask people to repeat themselves.  He had not lost any time from work as a result of the disability.
Audiometric testing revealed pure tones for the right ear as follows: 1000 Hertz (Hz), 25 decibels (db); 2000 Hz, 50 db; 3000 Hz, 85 db; and, 4000 Hz 90 db, for an average of 62.5 db.  The left ear manifested as: 1000 Hz, 30 decibels (db); 2000 Hz, 45 db; 3000 Hz, 75 db; and, 4000 Hz 75 db, for an average of 56.25 db.  Speech recognition was 80 percent in the right ear, and 74 percent in the left.  Neither ear manifested with an exceptional pattern of hearing impairment.  38 C.F.R. § 4.86(a).

The clinical findings showed that the Veteran's hearing loss manifested at Roman numeral Level IV in the right ear, and at Level V in the left ear.  38 C.F.R. § 4.85, Table VI.  An exceptional pattern of hearing loss was not manifested in either ear.  See 38 C.F.R. § 4.86.  Levels IV and V intersect at the 10 percent level.  38 C.F.R. § 4.85, Table VII.

Upon receipt of the above examination report, an October 2004 rating decision increased the rating from 0 percent to 10 percent, effective in August 2004.

In April 2006, the Veteran applied for an increased rating.  In support of his claim, he also submitted a private audiometric examination that indicated his hearing loss had increased in severity.  At his June 2006 VA fee-basis examination, the Veteran reported that the TV had to be very loud in order for him to hear it.

Audiometric testing revealed pure tones for the right ear as follows: 1000  Hz, 95 decibels (db); 2000 Hz, 95 db; 3000 Hz, 105 db; and, 4000 Hz 110 db, for an average of 101 db.  The left ear manifested as: 1000 Hz, 85 decibels (db); 2000 Hz, 90 db; 3000 Hz, 95 db; and, 4000 Hz 100 db, for an average of 93 db.  Speech recognition was 56 percent in the right ear, and 64 percent in the left.  As reflected in the findings, both ears manifested an exceptional pattern of hearing impairment.  38 C.F.R. § 4.86(a).

The pure tone average for each ear reflects that the more favorable Level for each ear is obtained via Table VIA, which was Roman Level X for the right ear, and Level IX for the left.  If Table VI was used, it would be Level IX for the right, and Level VIII for the left.  Levels X and IX intersect at the 70 percent level.  38 C.F.R. § 4.85, Table VII.

Upon receipt of the above examination report, a June 2006 rating decision increased the rating from 10 percent to 70 percent, effective in April 2006.  38 C.F.R. § 3.400(o).

In August 2006, the Veteran applied for a TDIU, which the RO treated as a claim for an increased rating for all disabilities.  A September 2006 rating decision continued the 70-percent rating for the hearing loss.

Another examination was conducted in January 2009.  Audiometric testing at that examination revealed pure tones for the right ear as follows: 1000  Hz, 75 decibels (db); 2000 Hz, 85 db; 3000 Hz, 100 db; and, 4000 Hz 105 db, for an average of 91 db.  The left ear manifested as: 1000 Hz, 50 decibels (db); 2000 Hz, 75 db; 3000 Hz, 85 db; and, 4000 Hz 95 db, for an average of 76 db.  Speech recognition was 88 percent in the right ear, and 92 percent in the left.  The examiner noted that the results were valid for rating purposes.  The Veteran explained his main impairment as difficulty communicating.  As reflected in the findings, only the right ear manifested with an exceptional pattern of hearing impairment.  38 C.F.R. § 4.86(a).  Hence, the more favorable Level, IX, is found in Table VIA, versus Level IV if Table VI is used.  The left ear manifested at Level II.  Roman numeral Levels IX and II intersect at the 10-percent rate in Table VII.  38 C.F.R. § 4.85, DC 6100.

Upon May 2009 examination, pure tones for the right ear as follows: 1000  Hz, 55 decibels (db); 2000 Hz, 75 db; 3000 Hz, 95 db; and, 4000 Hz 100 db, for an average of 86.25 db.  The left ear manifested as: 1000 Hz, 30 decibels (db); 2000 Hz, 65 db; 3000 Hz, 80 db; and, 4000 Hz 80 db, for an average of 63.75 db.  Speech recognition was 84 percent in the right ear, and 92 percent in the left.  The Veteran reported his main impact as difficulty following instructions.  As reflected in the findings, only the right ear manifested with an exceptional pattern of hearing impairment.  38 C.F.R. § 4.86(a).  Hence, the more favorable Level, VIII, is found in Table VIA, versus Level IV if Table VI is used.  The left ear manifested at Level II.  Roman numeral Levels VIII and II intersect at the 10-percent rate in Table VII.  38 C.F.R. § 4.85, DC 6100.

As noted in the earlier discussion of the RO's compliance with the due process requirements, a June 2009 rating decision proposed to reduce the hearing loss rating from 70 to 10 percent.  A November 2009 rating decision effected the reduction, effective February 1, 2010.

The procedural steps taken after the reduction were noted in the Introduction, and they are incorporated here by reference.  While the case was remanded for issuance of the SOC, another examination was conducted.

The September 2011 VA examination report reflects pure tones for the right ear as follows: 1000  Hz, 65 decibels (db); 2000 Hz, 90 db; 3000 Hz, 105 db; and, 4000 Hz 105 db, for an average of 91 db.  The left ear manifested as: 1000 Hz, 45 decibels (db); 2000 Hz, 80 db; 3000 Hz, 95 db; and, 4000 Hz 90 db, for an average of 78 db.  Speech recognition was 72 percent in the right ear, and 76 percent in the left.  The examiner noted that the results were valid for rating purposes.  As reflected in the findings, only the right ear manifested with an exceptional pattern of hearing impairment.  38 C.F.R. § 4.86(a).  The examination report reflects that the Veteran reported the impact of his hearing loss was that he had communication difficulties in all listening environments, especially in group situations.  Lay statements from his wife and two friends reflected their observation of the same impact.

The pure tone average for the right ear reflects that the more favorable Level for that ear is Table VIA, which was Roman Level IX for the right ear, versus Level VIII if Table VI is used.  The left ear manifested at Level V in Table VI.  Levels IX and V intersect at the 40-percent level.  38 C.F.R. § 4.85, Table VII.  An August 2012 rating decision assigned a 40-percent rating, effective February 1, 2010.

The Veteran's representative asserts that the due process requirements have not been complied with, essentially because the September 2011 examination was not as thorough as the September 2006 examination on which the 70-percent rating was based.  The representative asserts that the examiner at the September 2011 examination did not explain why there was a difference in results between the 2006 examination.  It was also contended that the case should be remanded because the September 2011examination report does not reflect a notation that the testing was done without hearing aids, as required by regulation.  The Board rejects both arguments.

Concerning the first contention, as noted in the legal standards for assessing hearing loss disability, ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Hence, there is no factual basis for a remand to obtain an explanation.  There is no evidence of an equipment malfunction, etc.  The primary requirement imposed on the examiner was to assess whether the results were valid for rating purposes, which the examination report reflects was done.

The second assertion is disposed of by the presumption of regularity.  The Court has held that the presumption of regularity attaches to "all manner of VA processes and procedures."  See Woods v. Gober, 14 Vet. App. 214, 220 (2000).  Thus, it follows that the presumption is applicable to the September 2011 audio examination.  The instructions contained in the September 2011 Disability Benefits Questionnaire  (DBQ) specifically instruct the examiner that audio examination was to be conducted without the use of hearing aids.  In order to overcome the presumption of regularity and shift the burden to VA to explain the results of VA medical examination reports, a veteran must submit "clear evidence" indicating that a VA examiner erred in performing a VA medical examination.  See Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001) (presumption of regularity allows courts to presume that what appears regular is regular, the burden shifting to the claimant to show the contrary).  Absent clear evidence to the contrary, VA is entitled to the presumption that the VA audio examiner complied with the instructions in the DBQ.

As noted previously, the September 2011 examination applied the same standards as the June 2006 examination on which the 70-percent rating was based.  The findings at the September 2011 examination, however, revealed a 40-percent hearing disability.  In the remand portion later in this decision, the Board notes an examiner's discussion of the decrease in the Veteran's speech recognition.  The scores noted by the examiner were in fact a comparison of the 2009 audiometric examination against those of an earlier examination.  The Board notes that the private 2009 examination the Veteran submitted in support of his claim for an increased rating reflects an audiogram that also approximates a 40-percent rating.  The Board does not make that finding definitively, however, as there is no indication of the source the private audiologist used for the word recognition test.  Nonetheless, it is minimally probative.  See, i.e., Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008).  Thus, the Board finds the preponderance of the evidence shows the Veteran's hearing loss has improved at least from the 70-percent to the 40-percent level.

For the foregoing reasons, the preponderance of the evidence is against restoration of the 70-percent rating for bilateral hearing loss.  The benefit-of-the-doubt doctrine is therefore not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to restoration of a 70-percent rating for bilateral hearing loss from February 1, 2010 is denied.


REMAND

Unfortunately, the case must again be remanded for clarification by medical authorities.  The May 2009 VA examiner noted that the Veteran would greatly benefit from the use of hearing aids, which would provide significant improvement in communication ability.  The VA examiner opined that with the use of hearing aids, the Veteran is employable.  The examiner noted further that the Veteran would be able to perform his previous job as a truck driver with very little difficulty, since with the use of hearing aids, he should be able to hear and understand instructions from his supervisors and hear warning signals in the vehicle.  Hearing aids would also help in communication at home and other environments.

The Veteran was afforded another examination in September 2011 while the case was on remand.  The examiner noted that the left ear had an increased hearing loss of 15 decibels at most frequencies and that the Veteran's speech discrimination scores were 72 percent in the right ear, and 76 percent in the left, versus 84 percent and 92 percent, respectively, in 2009.  The examiner did not indicate if the decrease in speech discrimination altered or vitiated the opinion on employability noted in the May 2009 examination report.

Accordingly, the case is REMANDED for the following action:

 1.  Send the claims file to the examiner who conducted the September 2011 audiologic examination.  Ask the examiner to opine whether the lower speech discrimination scores noted at the 2011 examination changed in any way the May 2009 assessment on the impact of the Veteran's hearing and tinnitus disabilities on his ability to obtain and maintain substantially gainful employment.  The examiner should also comment on the Veteran's employability if hearing aids are not used.

Should the examiner advise that the requested opinion cannot be provided, the examiner must provide a full explanation as to why not, to include what additional information would be needed to provide the requested opinion.

In the event the examiner who conducted the September 2011 examination is no longer available, refer the claims file to an equally qualified examiner.

Should the examiner advise the requested opinion cannot be rendered without an examination of the Veteran, the AOJ will arrange the examination.  The claims file must be provided for review by the examiner as part of the examination.

2.  After completion of all of the above, the AOJ should re-adjudicate the claim on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental SOC (SSOC).

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


